Fourth Court of Appeals
                                      San Antonio, Texas
                                            December 2, 2014

                                          No. 04-14-00808-CV

                                 EX PARTE Jose L. VILLARREAL

                                 Original Habeas Corpus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On November 20, 2014, relator filed a pro se petition for writ of habeas corpus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on December 2nd, 2014.


                                                                   _____________________________
                                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 2005EM502156, styled In the Interest of J.I.V. and E.M.V., Children,
pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Nick Catoe Jr. presiding.